                          IN THE L'~ITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 BLL'E CROSS BLUE SHIELD                                         CIVIL ACTION
 ASSOCIATION, et al.

    V.
                                                                 No. 13-4663                FILED
                                                                                            SEP 3 O2019
 GLAXOSMITHKLINE LLC                                                                    KATE BARKMAN, Clerk
                                                                                      BY.            Dep. Clerk
                                               ORDER

         AND NOW, this 30th day of September, 2019, upon consideration of Defendant

GlaxoSmithKline LLC's Motion for Summary Judgment, the briefing and supplemental briefing

thereon, and the parties' presentations at the March 12, 2019, oral argument on the Motion, and

for the reasons set forth in the accompanying Memorandum, it is ORDERED the Motion
                            \


(Document 201) is GRANTED in part and DENIED in part as follows:

         1.     The Motion is GRANTED as to Plaintiffs' claims under the Racketeer Influenced

and Corrupt Organizations Act and for unjust enrichment (Count VII). Judgment is entered in favor

of GSK as to Counts I, II, III, and IV of Plaintiffs' Amended Complaint.

         2.     The Motion is DENIED as to Plaintiffs' remaining claims for fraud (Count IV),

civil insurance fraud pursuant to 18 Pa. Cons. Stat. § 4 I 17(a)(2) (Count V), negligent

misrepresentation (Count VI), breach of express warranty (Count VIII), and breach of implied

warranty of merchantability (Count IX).

         An order scheduling a status conference to set a date for trial on Plaintiffs' surviving claims

 will be entered separately.

                                                     BY THE COURT:
